Case 21-03000-sgj Doc 48-16 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 2




                          EXHIBIT QQQQQ
                                             Case 21-03000-sgj Doc 48-16 Filed 01/25/21                                       Entered 01/25/21 18:52:30                         Page 2 of 2




From:                                            Brad Gianiny <bgianiny@jefferies.com>
Sent:                                            Tuesday, December 22, 2020 4:03 PM
To:                                              CEftekhari@highlandcapital.com; Christopher A Bianchi; James Colasanto; jpseeryjr@gmail.com; James Romey;
                                                 JSowin@highlandcapital.com; Matt Pearson; NYMO1; Ronald Wong; r-settlement@highlandfunds.com
Subject:                                         Jefferies recap


SKY‐ sld 39,834 @ 31.6177
NHF‐ sld 20k @ 10.4457
AVYA‐ sld 50k @ 19.5874

Thanks

Brad Gianiny
Equity Sales Trader
Jefferies LLC
520 Madison Avenue, 2nd Floor
New York, NY 10022
W: 212‐284‐2291
C: 770‐366‐6253

http://www.jefferies.com/salesandtradingdisclaimer/
http://extwebdev.qa.jefco.com/europeandasiasalesandtradingdisclaimer/



Jefferies archives and monitors outgoing and incoming e-mail. The contents of this email, including any attachments, are confidential to the ordinary user of the email address to which it was addressed. If you are not the addressee of
this email you may not copy, forward, disclose or otherwise use it or any part of it in any form whatsoever. This email may be produced at the request of regulators or in connection with civil litigation. Jefferies accepts no liability for
any errors or omissions arising as a result of transmission. Use by other than intended recipients is prohibited.




                                                                                                                        1
